Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/14/2022.  Claims 1, 21, 25, 69 are amended; claims 2-10, 12-14, 17-20, 22-24, 27-35, 37-39, 41, 43, 46-61 are cancelled; claims 40, 42, 44-45 are withdrawn from consideration as being drawn to non-elected invention; and claim 71 is added.  Accordingly, claims 1, 11, 15-16, 21, 25-26, 36, 40, 42, 44-45, and 62-71 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 11, 15-16, 21, 25-26, 62-67 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Avramidis (US 2012/0152459 A1) in view of Ogasawara et al (US 2014/0249272 A1).
Regarding claim 1, Avramidis discloses styrene-acrylic based binder compositions (abstract).  See example 1, wherein the styrene copolymer is prepared by the same process as comparative example 1 except that the initiator solution was present in amounts of 0.6 parts per hundred parts of monomer (paragraph 0063).  See comparative example 1, wherein the copolymer is obtained from a monomer mixture comprising 53.5 parts of styrene (i.e. reads on styrene and its amount in present claim 1), 42.5 parts of butyl acrylate (i.e. reads on (meth)acrylate monomer and its amount in g of copolymer is 350C or less and -500C or greater (paragraph 0036) which overlaps with the Tg of copolymer in present claim 1.  
Avramidis is silent with respect to copolymerizable surfactant and the particle size of copolymer.
However, surfactants Calfax DB-45 and Disponil SDS-15 are included in the polymerization process of Avramidis (paragraph 0061).  Additionally, Ogasawara et al teach emulsion polymerization using a reactive emulsifier (paragraph 0001).  In emulsion polymerization process an emulsifier component exists in the free-state and generates bubble trouble affecting strength properties, protection properties and function properties (paragraphs 0003-0004).  By using a reactive emulsifier several of the problems caused due to conventional emulsifier were mitigated (paragraph 0007).  However, a lowering of degree of polymerization, a change of molecular weight distribution, an increase of oligomer amount and the like were caused depending on the combination of monomer and reactive emulsifier, specifically in cases wherein it was intended to copolymerize styrene (paragraph 0008).  The object is to enhance copolymerization of reactive emulsifier with a monomer and thereby suppressing a whitening phenomenon, lowering of the pressure-sensitive adhesive strength (paragraph 0013).  See example 2 (Table 2), wherein the copolymer is formed from styrene, butyl acrylate and acrylic acid and the copolymer has an average particle diameter of 0.15 to 0.20 microns (i.e. 150 to 200 nm and reads on the particle size in present claim 1).  The reactive emulsifier is present in amounts of 0.2 to 10% by weight (paragraph 0050) which overlaps with the amount of copolymerizable surfactant in present claim 1.  Case law holds that when the range of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.   Examples of reactive emulsifiers include - 
    PNG
    media_image1.png
    109
    386
    media_image1.png
    Greyscale
 (paragraph 0077).  Therefore, in light of the teachings in Ogasawara and given that similar monomers are polymerized in Avramidis and Ogasawara et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the reactive emulsifier (i.e. copolymerizable surfactant), of Ogasawara et al, in the polymerization process, of Avramidis, in overlapping amounts, for obtaining a copolymer with the presently claimed average particle size and above mentioned advantages.
Regarding claim 11, Avramidis teaches that (meth)acrylates can include esters of monoethylenically unsaturated monocarboxylic acids such as acrylic aid, methacrylic acid with C1-C12 alkanols (paragraph 0025). It is noted that ester of (meth)acrylic acid with C12 alkanol is lauryl (meth)acrylate.
Regarding claims 15-16, see comparative example 1, of Avramidis, wherein the copolymer comprises 0.6 parts of vinyl triethoxy silane.
Regarding claim 21 and 62-66, examples of reactive emulsifier, in Ogasawara et al, include 
    PNG
    media_image2.png
    69
    335
    media_image2.png
    Greyscale
(paragraph 0072) and reads on copolymerizable surfactant of present claims 21 and 62-66, wherein y = 0, x = 1, n = 0, m = 10, z = 1, R2 and R3 = H, X is an ionic hydrophilic group and R1 = C11H23
Regarding claim 25, in addition to 4a to 4c above, Avramidis teaches that binder compositions can include an external crosslinking agent.  The external crosslinking agent can include a chemical reagent capable of crosslinking the functional group present in the styrene-acrylic-based copolymer.  Examples of crosslinking agents include polyamines (paragraph 0048).  Additionally, it is the office’s position that polyamine amount is a result-effective variable (MPEP 2144.5) since the amount used clearly affects the degree of crosslinking and is dependent on amount of functional monomer in the polymer.  Hence, the choice of a particular amount of polyamine (such as the amount in present claims) is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claim 26, Avramidis teaches that Tg of the copolymer is 350C or less and -500C or greater (paragraph 0036) which overlaps with the Tg of copolymer in present claim 26.
Regarding claim 67, examples of reactive emulsifiers in Ogasawara et al include - 
    PNG
    media_image1.png
    109
    386
    media_image1.png
    Greyscale
 (paragraph 0077). 
Regarding claim 69, see 4a to 4c, and 4g above.  Additionally, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. fillers, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.  Case law holds that “[i]f an applicant contends that additional steps In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  Applicant is advised to submit clear and convincing evidence in the form of a declaration that additional components would materially affect the basic and novel characteristics of applicant’s invention.
Regarding claim 70, it is the office’s position that polyamine amount is a result-effective variable (MPEP 2144.5) since the amount used clearly affects the degree of crosslinking and is dependent on amount of functional monomer in the polymer.  Hence, the choice of a particular amount of polyamine (such as the amount in present claims) is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claim 71, Ogasawara et al teach that reactive emulsifier is present in amounts of 0.2 to 10% by weight (paragraph 0050) which overlaps with the amount of copolymerizable surfactant in present claim 71.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Avramidis (US 2012/0152459 A1) in view of Ogasawara et al (US 2014/0249272 A1) and Kitagawa et al (US 2012/0107619 A1).
The discussion with respect to Avramidis and Ogasawara et al in paragraph 4 above is incorporated here by reference.
Avramidis and Ogasawara et al differ with respect to the average particle size.
However, Kitagawa et al teach an aqueous coating composition comprising acrylic resin (abstract).  The acrylic resin comprises n-butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate (paragraph 0061), styrene (paragraph 0065), monomers having alkoxysilyl group (paragraph 0066), (meth)acrylic acid (paragraph 0071), In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Therefore, in light of the teachings in Kitagawa et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to obtain polymer particles having the particle size in overlapping ranges, for above mentioned advantages.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Avramidis (US 2012/0152459 A1) in view of Ogasawara et al (US 2014/0249272 A1) and Yokota et al (JP 04-050204 A).
The discussion with respect to Avramidis and Ogasawara et al in paragraph 4 above is incorporated here by reference.
Avramidis and Ogasawara et al are silent with respect to emulsifier of formula II.
However, Ogasawara et al in the general disclosure teach that nonionic reactive emulsifiers include one that is obtained by adding an alkylene oxide to propenyl nonylphenol as described in JP-A-4-50204 (paragraph 0042). Evidence that non-ionic reactive emulsifier obtained by adding an alkylene oxide to propenyl nonylphenol is represented by the formula 
    PNG
    media_image3.png
    47
    304
    media_image3.png
    Greyscale
comes from .

Response to Arguments

The rejection under 35 U.S.C. 112(b) as set forth in paragraph 5, of office action mailed 9/10/2021, is withdrawn in view of the amendment.

Applicant's arguments and Declaration under 37 CFR 1.132 filed 2/14/2022 have been fully considered but they are not persuasive.  Specifically, general thrust of the applicant argument is that amount of copolymerizable surfactant used in the preparation of copolymer is critical in obtaining a latex free of coagulum (i.e. typically less than 0.2%). Experimental data in Declaration filed under 37 CFR 1.132 provides evidence that using copolymerizable surfactant in amounts higher than 0.75% (i.e. 1.0%) results in a latex having coagulum higher than 0.2% (i.e. 0.58%) and is non-acceptable as a latex in the application as intended.
In response, neither the Declaration filed under 37 CFR 1.132 (on 2/14/2022) or the data in originally filed disclosure provide the nature of copolymerizable surfactant used.  It is not clear, if the copolymerizable surfactant is of formula I, II or III.  Additionally, data includes a copolymer comprising only butyl acrylate, styrene, acrylic acid, itaconic acid, acrylamide and silane in specific amounts.  Hence, it is the office’s position that showing of unexpected results in not commensurate with the scope of present claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764